DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogstad, et al (“Modern analytics for synthetically derived complex drug substances: NMR, AFFF-MALS, and MS tests for glatiramer acetate.” Anal. Bioanal. Chem., 2015, vol. 407, pp. 8647-8659; cited in IDS, copy in IFW).
	Regarding claim 1, Rogstad discloses a method for characterizing and classifying a sample of a complex organic molecule comprising:
	Subjecting the sample to mass spectrometry to produce a mass spectrum and analyzing the mass spectrum using a statistic method, wherein the statistic method is hypothesis testing (abstract; p. 8656, right column – page 8657, right column).
	Regarding claims 2 and 3, Rogstad discloses wherein the complex organic molecule is a polypeptide mixture (abstract – glatiramer acetate).
	Regarding claim 4, Rogstad discloses wherein the method comprises digesting or decomposing the sample with an appropriate enzyme or chemical to fragments, analyzing the fragments directly by the mass spectrometry to produce the mass spectrum (p. 8653, “LC-MS” section), and analyzing the mass spectrum by the hypothesis testing to classify and distinguish different samples (p. 8656 right column – p. 8657, right column).
	Regarding claims 5 and 6, Rogstad discloses wherein the appropriate enzyme is Lys-C (p. 8653, “LC-MS” section).
	Regarding claim 7, Rogstad discloses wherein the chemical used to decompose the sample is selected from the group consisting of organic or inorganic acids or bases (every chemical is either organic or inorganic and either acidic or basic; therefore any substance meets this claim).
	Regarding claim 8, Rogstad discloses wherein the complex organic molecule is a copolymer mixture (abstract – “Copolymer-1”).
	Regarding claim 9, Rogstad discloses wherein the complex organic molecule is glatiramer acetate (abstract).
	Regarding claim 10, Rogstad discloses wherein the mass spectrometry is LC-MS (p. 8653, “LC-MS” section).
	Regarding claim 11, Rogstad discloses a method for analyzing a sample by mass spectrometry comprising:
	Providing a mixture of polypeptides standard (Copolymer-1) and a mixture of polypeptides sample (Glatiramer acetate) (p. 8649, right column);
	Respectively digesting the sample and mixture of polypeptides standard with an appropriate enzyme or chemical (p. 8649, right column; p. 8653, “LC-MS” section);
	Respectively subjecting the digested mixture of polypeptides sample and mixture of polypeptides standard directly to mass spectrometric analysis to produce two mass spectra (p. 8649, right column; Fig. 5); and
	Comparing and analyzing the two mass spectra by hypothesis testing approach (abstract; p. 8656, right column – p. 8657, right column).
	Regarding claim 12, Rogstad discloses wherein the mixture of polypeptides is glatiramer acetate (abstract; p. 8649, right column).
	Regarding claim 13, Rogstad discloses wherein the mass spectrometry is LC-MS (p. 8653, “LC-MS” section).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogstad in view of Borchard, et al (“Equivalence of glatiramer acetate products: challenges in assessing pharmaceutical equivalence and critical clinical performance attributes,” Expert Opinion on Drug Delivery, 15:3, 247-259, 2018; cited in IDS, copy in IFW).
Regarding claim 14, Rogstad discloses a process for preparing a drug product or pharmaceutical composition containing glatiramer acetate, comprising analyzing the glatiramer acetate test sample and a glatiramer acetate reference standard by using mass spectrometry and hypothesis testing approach (abstract; p. 8656, right column – p. 8657, right column).
Rogstad fails to teach the step of polymerizing N-carboxy anhydrides of L-alanine, g-benzyl L-glutamate, trifluoroacetic acid protected L-lysine and L-tyrosine to generate a protected copolymer; reacting the protected copolymer with hydrobromic acid to form trifluoroacetyl glatiramer acetate and treating said trifluoroacetyl glatiramer acetate with aqueous piperidine solution to generate a testing sample glatiramer acetate; and purifying the testing sample glatiramer acetate.
Borchard teaches that glatiramer acetate is produced by polymerizing N-carboxy anhydrides of L-alanine, g-benzyl L-glutamate, trifluoroacetic acid protected L-lysine and L-tyrosine to generate a protected copolymer; reacting the protected copolymer with hydrobromic acid to form trifluoroacetyl glatiramer acetate and treating said trifluoroacetyl glatiramer acetate with aqueous piperidine solution to generate a testing sample glatiramer acetate; and purifying the testing sample glatiramer acetate (p. 248-249; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to follow the steps of polymerizing N-carboxy anhydrides of L-alanine, g-benzyl L-glutamate, trifluoroacetic acid protected L-lysine and L-tyrosine to generate a protected copolymer; reacting the protected copolymer with hydrobromic acid to form trifluoroacetyl glatiramer acetate and treating said trifluoroacetyl glatiramer acetate with aqueous piperidine solution to generate a testing sample glatiramer acetate; and purifying the testing sample glatiramer acetate to create the glatiramer acetate sample tested by Rogstad’s method, because this was the way glatiramer acetate was known to be manufactured.
Regarding claim 15, Rogstad discloses the steps of:
Respectively digesting the sample and mixture of polypeptides standard with an appropriate enzyme or chemical (p. 8649, right column; p. 8653, “LC-MS” section);
	Respectively subjecting the digested mixture of polypeptides sample and mixture of polypeptides standard directly to mass spectrometric analysis to produce two mass spectra (p. 8649, right column; Fig. 5); and
	Comparing and analyzing the two mass spectra by hypothesis testing approach (abstract; p. 8656, right column – p. 8657, right column).
Regarding claims 16 and 17, Rogstad discloses wherein the appropriate enzyme is Lys-C (p. 8653, “LC-MS” section).
Regarding claim 18, Rogstad discloses wherein the chemical used to decompose the sample is selected from the group consisting of organic or inorganic acids or bases (every chemical is either organic or inorganic and either acidic or basic; therefore any substance meets this claim).
Regarding claim 19, Rogstad discloses wherein the mass spectrometry is LC-MS (p. 8653, “LC-MS” section).
Regarding claims 20 and 21, Rogstad fails to teach wherein if the similarity between the test sample and the standard sample is not acceptable, then the method further comprises steps of re-adjusting the conditions of polymerizing, conducting the polymerizing under the re-adjusted conditions, and then conducting the analyzing step again to ensure that the glatiramer acetate is acceptably similar to the reference standard under related requirements made by a government authority or commercial organization; however, Borchard teaches that the FDA requires that an ANDA applicant for glatiramer acetate injection must demonstrate active ingredient sameness by showing equivalence between the ANDA product and the reference-listed product as to the criteria: 1) fundamental reaction scheme; 2) physiochemical properties including composition; 3) structural signatures for polymerization and depolymerization; and 4) results in a biological assay (p. 254 right column – p. 255, left column). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Rogstad’s analysis results to determine the similarity between the test sample and the standard sample, and, if the sample is not acceptably equivalent to the standard sample under the FDA requirements, to re-adjust the conditions of polymerizing, conduct the polymerizing under the re-adjusted conditions, and then conduct the analyzing step again to ensure that the glatiramer acetate is acceptably similar to the reference standard under the related FDA requirements, because doing so would result in a product that can successfully apply for FDA approval.
Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        13 July 2022